Citation Nr: 0831072	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Whether the severance for service connection for residuals of 
multiple sclerosis and associated disabilities and benefits 
as of September 1, 2006 was proper. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse 

ATTORNEY FOR THE BOARD

Carole R. Kammel


INTRODUCTION

It appears that the veteran served on active duty with the 
United States Navy from September 1968 to March 1972, the 
United States Army Reserves (USAR) from April 16, 1978 to 
August 17, 1982, the United States Army from November 1982 to 
November 1983, and the United States Army National Guard from 
December 10, 1984 to June 1, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO severed service connection 
for associated disabilities and benefits secondary to 
multiple sclerosis, effective July 1, 2006.  The veteran 
timely appealed the RO's April 2006 rating action to the 
Board.  

By a June 2006 rating action, the RO assigned September 1, 
2006, as the effective date of severance for service 
connection for associated disabilities and benefits secondary 
to multiple sclerosis.  Thus, the issue has been framed as 
that noted on the title page.  

In February 2006 and May 2008, the veteran, accompanied by 
his spouse in February 2006, testified before a Hearing 
Officer and the undersigned Veterans Law Judge at the New 
York, New York RO, respectively.  Copies of these hearing 
transcripts have been associated with the claims files. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Historically, by a June 2005 rating action, the RO granted 
service connection for a host of disabilities and associated 
benefits secondary to, or as residuals of, multiple 
sclerosis, effective July 20, 2004.  Service connection for 
said disabilities and benefits was granted on a presumptive 
basis for multiple sclerosis.  See, 38 C.F.R. §§ 3.307(a), 
3.309(e) (2007).  In an August 2005 rating decision, the RO 
proposed severance of service connection for associated 
disabilities and benefits secondary to multiple sclerosis on 
the basis that the record failed to demonstrate that the 
appellant's multiple sclerosis had manifested to a 
compensable degree within seven years of service discharge 
from active duty with the Navy in March 1972, or within seven 
years of discharge from active duty with the Army in November 
1983.  The proposal was effectuated by an April 2006 rating 
decision.  The veteran timely appealed the RO's April 2006 
rating action to the Board.  By a June 2006 rating action, 
the RO assigned September 1, 2006, as the effective date of 
severance for service connection for associated disabilities 
and benefits secondary to multiple sclerosis.

During the May 2008 hearing before the undersigned, the 
veteran's representative specifically maintained that the 
veteran's claim for service connection for associated 
disabilities and benefits secondary to multiple sclerosis was 
solely based on a direct--not presumptive---basis.  The 
veteran testified that he had experienced prodromal symptoms 
of multiple sclerosis while serving in the USAR in 1981 and 
1982.  (See, May 2008 Transcript (T.) at pages (pgs.) 2, 3).  
While doctors have opined (based on history provided by the 
veteran and his wife) that prodromal symptoms reported as 
early as 1981 were indications of multiple sclerosis, the 
claims file does not contain any records documenting 
treatment for any prodromal symptoms of multiple sclerosis 
prior to 1993.  Review of the records reveals a lack of any 
military, VA or private medical records for the periods prior 
to 1993.  Prior to determining whether or not the veteran 
developed sufficient multiple sclerosis symptomatology during 
a period of active duty service or within the seven years 
thereafter, an attempt should be made to secure any 
outstanding records from these periods.

As noted previously herein, the veteran served in the USAR 
from April 16, 1978 to August 17, 1982.  Active military, 
naval, or air service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West 2002); see 
also 38 C.F.R. § 3.6(a) (2007).  ACDUTRA includes full-time 
duty performed by members of the National Guard of any State. 
38 C.F.R. § 3.6(c)(3) (2007).  Service connection is 
warranted for disability resulting from disease or injury 
that was incurred in or aggravated while performing ACDUTRA.  
38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. §§ 1110, 
1131 (2007).  Only an individual's injury, and not disease, 
however, can be service-connected if incurred during inactive 
duty for training (INACDUTRA).  See, VAOPGCPREC 86-90 (July 
18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  

Thus, resolution of the instant claim may depend upon on 
whether or not the veteran was on ACDUTRA during service in 
the USAR in 1981 and 1982 and, if so, whether prodromal 
symptoms of multiple sclerosis, initially diagnosed in the 
mid 1990's, had their onset during said period of military 
service.  An October 2006 Decision Review Officer's 
conference report reflects that the veteran reported having 
received treatment for numbness of the hands and feet and 
blackouts, symptoms he claimed were initial manifestations of 
multiple sclerosis, at Fort Sill, Oklahoma in 1981 and 1982. 

In an October 2006 letter, the RO requested that the veteran 
provide a three-month time frame for his claimed treatment at 
Fort Sill Oklahoma in 1981 and 1982.  The bottom of the 
letter contained a handwritten un-signed response, which read 
"May/June 1983 after boot camp Fatigue begin 'thought it was 
because of basic.'"  It is unclear if the handwritten 
notation was that of the veteran and, if so, if it was his 
complete response.  (Parenthetically, the Board observes that 
there may be some confusion as to addresses.  The RO's 
October 2006 letter was sent the following address:  7708 
State Route 9, Plattsburgh, New York 12901.  Another 
correspondence, such as a June 2006 letter from the RO to the 
veteran, was sent to a different address:  9 Isabelle Avenue, 
Tupper Lake, New York 12986.  The matter of the veteran's 
correct address should be rectified prior to any 
development.)  

The Board notes that the absence of the veteran's USAR 
service medical records, specifically all treatment records 
from Fort Sill in 1981 and 1982, makes the adjudication of 
this case at this time premature.  

Additionally, the Board requests that the RO fully develop 
this claim by obtaining for the record the veteran's complete 
personnel file as well as any and all documents that identify 
the veteran's verified periods and types (active duty Navy, 
active duty Army, Reserve, Guard, ACDUTRA, or INACDUTRA) of 
service from 1968 to 1996.  Of specific interest are the 
types of service for his period of USAR service (i.e., April 
16, 1968 to August 17, 1982).  In addition, an attempt to 
contact the appropriate sources that might have the veteran's 
service medical records for the aforementioned period of USAR 
service should also be undertaken.

Accordingly, this case is REMANDED for the following action:

1.  Please verify the veteran's correct 
address.

2.  Provide the veteran another 
opportunity to provide or assist in 
obtaining any additional information 
regarding his treatment for multiple 
sclerosis symptoms (i.e., numbness of 
the hands and feet and blackouts) prior 
to 1993.  Specifically, the veteran 
should be reminded that key records 
would be those showing treatment for 
any multiple sclerosis symptoms during 
periods of active duty, periods within 
seven years of separation from active 
duty, and periods of ACDUTRA.  The 
veteran should be asked to discuss any 
relevant treatment received while 
serving with the USAR at Fort Sill, 
Oklahoma in 1981 and 1982, to include, 
but not limited to, details such as 
dates (preferably within a two-month 
time frame).

Inform him that his response is 
critical in restoring service 
connection for disabilities and 
associated benefits as secondary to 
multiple sclerosis.

3.  Confirm the veteran's types and 
periods of service (active duty Navy, 
active duty Army, Reserve, Guard, 
ACDUTRA or INACDUTRA) of service from 
1968 to 1996.  
    
4.  Contact all appropriate sources, 
such as the NPRC, United States Army 
Reserves, and Department of the Army, 
Headquarters U.S. Army Medical 
Department Activity, Fort Sill, 
Oklahoma, to obtain any of the 
veteran's service medical records for 
his period of USAR service (i.e., April 
16, 1978 to August 17, 1982), with 
specific attention on the years 1981 
and 1982.  Any such records obtained 
should be associated with the claims 
folders.  In the event that no 
additional records can be obtained, the 
RO is asked to make a formal finding as 
to the unavailability of the veteran's 
USAR medical records.

5.  Thereafter, the veteran should be 
scheduled for a VA examination by an 
appropriate specialist to determine the 
following:  (a) the likelihood that 
multiple sclerosis had its onset during 
a period of active duty or ACDUTRA; or 
(b) the likelihood that the veteran's 
multiple sclerosis symptoms were 
manifest to a compensable degree within 
seven years after separation from 
either period of active duty service.  
A copy of the claims folders and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  

Specifically, the examiner should answer 
the following:

a) Is it at least as likely as not 
(meaning likelihood of at least 50%), 
that the veteran's multiple sclerosis had 
its onset during a period active duty or 
ACDUTRA?

b) Is it at least as likely as not 
(meaning likelihood of at least 50%) that 
the veteran's symptoms of multiple 
sclerosis were manifest to a compensable 
degree within seven years of either 
period of active duty?

To assist the examiner in addressing this 
question, the examiner should be provided 
a list of all of the veteran's periods of 
service with clear delineation regarding 
periods of ACDUTRA/INACDUTRA.  

A complete rationale for any and all 
opinions provided must be made.  If no 
opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.

In rendering the above-requested 
opinions, the examiner should review 
and consider all records documenting 
treatment for related symptoms, the 
relevant medical history in the 
veteran's claims folders, including 
statements of medical history as 
reported by the veteran and his wife, 
and medical opinions on file based on 
recitation of medical history provided 
by others. 

6.  The RO should then readjudicate the 
claim of whether severance for service 
connection for associated disabilities 
and benefits secondary to multiple 
sclerosis as of September 1, 2006 was 
proper.  In so doing, the AOJ should take 
care to consider claims based on both 
direct service connection as well as 
presumed service connection.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
the case and give them time to respond to 
it before returning the claim to the 
Board for further appellate 
consideration.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity, however, to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


